ORDER

PER CURIAM.
Lakenan Insurance Agency (“Employer”) appeals from the decision of the Industrial and Labor Relations Commission (“Commission”) awarding Mildred Hoehn (“Employee”) the amount of $59,395.87 for unpaid medical expenses, medical mileage/travel expenses, temporary total and temporary partial disability, and permanent partial disability. Employer contends that Employee was not injured while in the course of her duties for Employer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).